Case 3:20-cr-00013-NKM-JCH Document 50-2 Filed 09/11/20 Page 1 of 7 Pageid#: 163




                     Exhibit 2
Case 3:20-cr-00013-NKM-JCH Document 50-2 Filed 09/11/20 Page 2 of 7 Pageid#: 164

                                        United States v. Litzenburg
                                Partial Transcript of October 31, 2019 Call
                        Participants: Timothy Litzenburg; Attorney 1; Attorney 2


  [00:12:16]
  Timothy:      Hey, this is Timothy.

  [00:12:16]
  Attorney 1:   Hey.

  [00:12:18]
  Attorney 2:   Hi, Timothy. How are you? This is [Attorney 2].

  [00:12:22]
  Timothy:      Hey, good. Uh, good to hear from you. Boy, we are on really different parts of the day
                right now, aren’t we?

  [00:12:28]
  Attorney 2:   [Laughs] That’s alright. That’s alright.

  [00:12:30]
  Attorney 1:   That is true.

  [00:12:30]
  Attorney 2:   [Attorney 1] is joining me as well.

  [00:12:33]
  Timothy:      Good.

  [00:12:33]
  Attorney 1:   Uh, hey, Timothy.

                                                      [. . .]

  [00:14:14]
  Attorney 2:   Okay, got it. Got it, got it, got it. So, I wanna make sure I fully understand. And I really
                appreciate you, um, putting it in writing, which allowed me without the…the benefit of
                wandering off or not fully understanding, uh, what you were proposing. That you were
                able to put that in writing for us by email last week, I believe. Uh, and…

  [00:14:37]
  Timothy:      Well, give the thanks to [Attorney 1]. She…she a…she insisted on it. I said, “Are you sure
                you want me to put all that down?” And she insisted on it. And I think it helped.

  [00:14:45]



                                                                                                               1
Case 3:20-cr-00013-NKM-JCH Document 50-2 Filed 09/11/20 Page 3 of 7 Pageid#: 165

                                         United States v. Litzenburg
                                 Partial Transcript of October 31, 2019 Call
                         Participants: Timothy Litzenburg; Attorney 1; Attorney 2

  Attorney 2:   No, it…it did help a lot. And so I wanna make sure I understand the…the two options.
                You and I talked about them yesterday. Um, first option was a settlement exclusively
                with the current plaintiff at five million dollars. Um, and that would result in a full
                release with regard to that plaintiff. But it leaves open the…the question of other
                plaintiffs. Uh, and then what I referred to yesterday on our phone call was a more global
                settlement or global approach to resolution. Um, which would…

  [00:15:17]
  Timothy:      Right.

  [00:15:17]
  Attorney 2:   The 200 million dollar figure. I got some questions today, um, from the client and
                from…from [Company 2] as to how we…how you arrived at that number. Uh, and I told
                him, “Listen, this is not a…a… We’ve been told, uh, by you that this is not an exercise in
                positional bargaining.” So, wanted to…to get a sense from the…just so I can satisfy my
                client, how you arrived at that figure.

  [00:15:48]
  Timothy:      Uh, sure. Here is how I look at it. It’s opportunity loss. And, you know, I’m just gonna be
                blunt about all this. I feel responsible for the roundup litigation. When I was an
                associate, I walked away from a small bonus to start my own firm. Mostly the work had
                already been done. We’re going to do okay. We’re gonna do very well off of it. But not
                like, uh, you know, the share of it that I should have gotten. Um, so, you know,
                we’re…we’re considering a round up, too. Uh, this lines up quite nicely. For some
                reason, nobody else out there has thought of it at all. Um, and so we’re looking at that
                figure as being, um, almost certainly less than what we would get going forward and
                litigating for five years or however long it was. So, our retainers are 40%. Sometimes we
                pay referral fees. So, let’s say we get 33% of what a client recovers.

                                                   [. . .]

  [00:20:36]
  Attorney 2:   Okay. So, I…I guess again, it… So, I’m dealing with investors. I’m dealing with, uh, CEO’s
                and folks who run hedge funds, and venture capital, uh, funds. And they want to better
                appreciate the build up that goes into the amount that they’re being asked to pay.
                And…and I guess…and…and I don’t want to overgeneralize it. I…I certainly don’t wanna
                misrepresent you. 200 do…200 million dollars is…is a conservative number that you’re
                using that is litigation avoidance cost and cost to make you and your partner [Inaudible
                00:21:13] Is… Am I understanding that correctly?

  [00:21:15]
  Timothy:      Yeah, I think it’s an extraordinarily…I think it’s lower than the extraordinarily low end
                estimate of what [REDACTED] and I would make total off this litigation. And that doesn’t
                count of course anybody else that filed nay other cases. Now, in terms of what your


                                                                                                             2
Case 3:20-cr-00013-NKM-JCH Document 50-2 Filed 09/11/20 Page 4 of 7 Pageid#: 166

                                        United States v. Litzenburg
                                Partial Transcript of October 31, 2019 Call
                        Participants: Timothy Litzenburg; Attorney 1; Attorney 2

                client wants, I mean, that’s what we need to talk about on these phone calls. Not what I
                want. It’s simple. But, um, obviously you guys wanna bu…buy finality. I…and I
                understand that. And, um, that was what led to our [Inaudible 00:21:43] not to file this
                at all. You guys wanted the finality. And for you to spend any money on it, it bought you
                complete, uh, sleep at night over this issue for…uh, infinitum. And, you know, we’re
                prepared to discuss ideas on that. Um, my gut sense, which is usually right, is that
                nobody else was ever gonna figure this out or bother with it. And once Monsanto, um,
                payments come and go, nobody is ever gonna bother with this kinda stuff again. But we
                have some ideas. And surely you have some ideas about how to sort of ensure
                that…that it doesn’t happen. Um, you know, right now, of course, there is no record
                anywhere in the public whatsoever.

  [00:22:28]
  Attorney 2:   Okay. So, I think [Attorney 1] and I have some questions about the specific mechanics of
                the settlement agreement now that I have, um, a better understanding of how you did,
                uh, not a cost buildup but how you quantified, um, the…the demand that’s…that’s here.
                [Attorney 1], do you wanna just start off with some of the questions…?

  [00:22:49]
  Timothy:      Yeah, and let me just add this. Let me add… Can I…can I add this? You know, that’s… The
                way I talked about it with the buildup sort of from our side… The way that I guess you
                guys will think about it and we’ve thought about it too is savings for your side. I don’t
                think if this gets filed and turns into mass tort, even if you guys win cases and drive
                value down . . . I don’t think there’s any way you get out of it for less than a billion
                dollars. And so, you know, to me, uh, this is a fire sale price that you guys should
                consider, uh, you know, for a limited time.

  [00:23:17]
  Attorney 2:   And to be clear, the money is not going into an individual plaintiff’s compensation fund
                or anything like that. This is money that’s going straight to you and your partners,
                correct?

  [00:23:30]
  Timothy:      Well, this is what, you know… We have to carefully, um, uh…we have to carefully
                research everything. But we have already been doing so with some of the top ethics
                lawyers and big firms already, asking some general questions about this. And we have
                been studying and going over our own retainer, which is a very favorable one. And it is
                our analysis [Inaudible 00:23:53] retainer Virginia Law and actually American Bar sort of
                standard law that we have no obligation at this time to, um, recommend to our clients
                to, uh, add [Company 1] into a suit, uh, because of manufacturers I’ve laid out for you
                before. That doesn’t mean we’re prohibited from doing it, but we think very strongly
                that we have no obligation to do so whatsoever. And now I, you know… If you wanted to
                pay 600 million dollars to get a bunch of releases, then sure… I’d be happy to do that,
                too. I assume that the more plaintiffs that are signing releases that, you know, the less
                you think it will work. And so the idea, you know, would be to first of all, you know,
                make there be no conflict whatsoever. And then second, um, uh, cause us to be



                                                                                                           3
Case 3:20-cr-00013-NKM-JCH Document 50-2 Filed 09/11/20 Page 5 of 7 Pageid#: 167

                                         United States v. Litzenburg
                                 Partial Transcript of October 31, 2019 Call
                         Participants: Timothy Litzenburg; Attorney 1; Attorney 2

                conflicted [Inaudible 00:24:45], um, potentially via our related group where we could
                actually, um, not only be conflicted but advise you on how to avoid, um, future mass
                tort litigation exposure and even related companies, etc., etc.

                                                    [. . .]

  [00:27:08]
  Attorney 2:   No, I…I guess… Yeah, that was the other question that the client posed, uh, to us today.
                Because we did… I…I made it clear to them that the 200 million dollars is a global
                settlement, and we’ll take the form of a consultancy. And so the question raised by
                them, thinking about it the way they work with us, is to say, “Wow, for 200 million
                dollars, how much time, and what product, and what are we getting from Mr.
                Litzenburg and his colleagues on this front?” Um, let’s say no suits every get filed. Is…is
                he still working for us on things? What…what is…?” And…and…and if suits do get filed,
                what does that consultancy turn into? Um…

  [00:27:53]
  Timothy:      Right.

  [00:27:53]
  Attorney 2:   You know, obviously about how do we prevent suits from getting filed.

  [00:27:57]
  Timothy:      Right. And so there’s a lot of different scenarios. Once we’re not conflicted from you
                and actually have a duty to you, I think we can advise you very closely on how to avoid
                suits. I think we’d have to watch the ethical line very carefully. But I think we can talk to
                people we knew, if they were ever thinking of going that route. I think [REDACTED] is
                gonna be a real asset there. Anybody thinking of file a mass tort in Chicago is gonna
                come to [REDACTED]. And if he says, “We thought about that. We thought it was a
                terrible idea. Move on,” um, you know, my line I think would be, “Look, we wouldn’t
                have… We couldn’t find a toxicologist to say that bo…you know, one point per million
                was enough EO to cause cancer, so we had everything we needed [Inaudible 00:28:41]
                so why go down that road?”

                Of course I’ve explained to you guys what I think I win with juries is on causation, but
                nobody else is gonna figure that stuff out. Um, and I think the likelihood that people
                come to me or [REDACTED] first, uh, before even going down that road is pretty…is
                pretty high. Now, you know, we have to look at what’s ethical and what we’d have to
                disclose or anything like that. But, you know, that is another idea is, um…is you could,
                you know…we can try sort of mediating, setting a…a high/low or something. Once there
                is some motion, uh, pre suit and…and making it true that we’ve really discussed this.
                We’ve thought about the ups and downs. And you guys thought it best to have finality
                on this and try to, uh, take away what you believe to be the universality of the problem.

                Um, and, you know, in turn, um, you know, we would be willing to… I’m not sure. I
                mean, there is some ideas out there. I don’t think you should file…I don’t think we



                                                                                                                4
Case 3:20-cr-00013-NKM-JCH Document 50-2 Filed 09/11/20 Page 6 of 7 Pageid#: 168

                                          United States v. Litzenburg
                                  Partial Transcript of October 31, 2019 Call
                          Participants: Timothy Litzenburg; Attorney 1; Attorney 2

                  should file the suit. I think that’s bad for you. You know, and if we did, we could, you
                  know, do an unopposed summary judgement or something. I don’t think that’s a good
                  idea. But there’s some other ideas like, um, you know, again… You could, um… I don’t
                  know. You could forward your own toxicology experts or something at a pre, uh, trial,
                  um, deposition. I mean, a pre suit deposition as part of some sort of, you know,
                  negotiation with a pre suit. And we ask the wrong questions. You know, we ask the
                  wrong questions, and we have a high/low. Right? So, I mean, this is very creative and off
                  the top of my head. So, we have a high/low.

                  And it’s…it’s…it’s, you know, um, for the [Inaudible 00:30:29] case. Okay? And it’s, uh, 5
                  and 15. And we go in there and ask your toxicologist [Inaudible 00:30:35] and whatever.
                  Um, and ask him, “Well, how about this much EO? But how about this EO over te n
                  years? But how much with propylene oxide, and how…and what for dioxin?” Well… But,
                  you know, um…you know, take away the [Inaudible 00:30:51] and forget about that for
                  a minute. And if you still don’t think that that’s enough substantially or whatever, just
                  ask the wrong questions. Not get to the right questions. And then kind of look defeated.
                  You would have a…you would have a deposition transcript where I basically got
                  whacked, um, but did nothing. Um, and…and [Inaudible 00:31:09] because she was
                  telling the true answers, etc. And that could sort of be something that you kept in a
                  vault somewhere to pull out if you ever got bothered by someone that didn’t know me
                  or whatever.

  [00:31:23]
  Attorney 2:     Okay. I think I understand what you’re…what you’re proposing. I think I understand.

  [Crosstalk 00:31:28]

  [00:31:28]
  Timothy:        I mean, there are ways…there are ways I think…there are ways, I think, that we could
                  almost sort of take a dive as long as it’s legal, and ethical, and best for our one client.
                  Um, but that, you know, makes it so that if anybody ever bothers you totally
                  independent of me and [REDACTED], uh, has this idea totally independently, you can
                  say, “Look, man, like, some of the best lawyers on this litigation came down that road.
                  And, uh, I can tell you they gave up real quick.”

                                                     [. . .]

  [01:08:36]
  Timothy:        Okay.

  [01:08:37]
  Attorney 2:     Uh, about getting…getting ready.

  [01:08:41]
  Timothy:        Sounds great. Well, um, yeah, appreciate you making this happen. And, uh, all is
                  forgiven with the Halloween cancellations. And, uh…and we’ll see you guys on…on the



                                                                                                                5
Case 3:20-cr-00013-NKM-JCH Document 50-2 Filed 09/11/20 Page 7 of 7 Pageid#: 169

                                          United States v. Litzenburg
                                  Partial Transcript of October 31, 2019 Call
                          Participants: Timothy Litzenburg; Attorney 1; Attorney 2

                  12th. And again, I’m sure we’ll be in touch in between. Don’t…don’t hesitate to ask me
                  any questions.

  [01:08:56]
  Attorney 2:     We…we will certainly take you up on that offer. Thank you so much. Have a good
                  evening. Enjoy, uh, Halloween with the kids.

  [Crosstalk 01:08:59]

  [01:09:01]
  Timothy:        Thank you. Thank you.

  [01:09:01]
  Attorney 2:     And we’ll talk to you soon.

  [01:09:03]
  Timothy:        Thanks, guys.

  [01:09:05]
  Attorney 2:     Bye, bye.




                                                                                                           6
